Citation Nr: 1615556	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-14 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cyst on the right foot. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from on active duty from July 1964 to July 1967. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in October 2013 and is now ready for appellate review.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

FINDING OF FACT

A current disability associated with a cyst on the right foot that may be related to service is not demonstrated and the underlying pathology associated with pes planus  of the right foot that pre-existed service was not increased in severity by service.    

CONCLUSION OF LAW

The criteria for service connection for a cyst on the right foot are not met.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claim for service connection adjudicated herein.  Specifically, a September 2008 letter, sent prior to the initial unfavorable decision issued in September 2009, advised the Veteran of the evidence and information necessary to substantiate a claim for service connection.  Additionally, this letter advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post service treatment reports have been obtained, and the Veteran was afforded, as requested by the October 2013 Board remand, a VA examination addressing the claim for service connection for a cyst on the right foot in December 2013.  The findings from this examination are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, this examination substantially complied with the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There is no indication that there any other outstanding records pertinent to the claim adjudicated herein.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim denied herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to this claim in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claim denied herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to this claim.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim denied herein.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a).  
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The disability at issue herein is not listed as a chronic disease at 38 C.F.R. 3.309(a).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Temporary or intermittent flareups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

A grant of service connection requires a finding of current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Summarizing the assertions and evidence of record with the above criteria in mind, the Veteran contends that he has a cyst on the right foot that is due to wearing combat boots in service.  The Veteran's STRs reflect treatment for flat feet with Achilles tendonitis on one occasion in February 1965, and the Veteran was provided with padding to prevent irritation.  No further complaints were noted in service or at service separation.  

The Board also notes that pes planus was "noted" at service entrance in July 1964; as such, the presumption of soundness does not apply, and the burden is not on the Board to show by clear and unmistakable evidence the Veteran's pes planus was not aggravated by service as set forth at VOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Instead, a grant of service connection for pes planus of the right foot would require evidence of aggravation of this condition during service.  See 38 U.S.C.A. § 1153; C.F.R. § 3.306. 

The post service evidence includes a private operative report confirming that the Veteran had an excision of calcified scar tissue and a neruo-fibrous mass on the dorsal aspect of the right foot in November 1968, and a March 1969 treatment report and lay evidence indicates that the Veteran had prior surgery in the same area around October 1968.  A VA treatment report dated in June 2008 demonstrated that the Veteran had a nodule present at the dorsal side of the right foot. 

The October 2013 remand determined that based on the evidence of record reflecting "surgery for calcified scar tissue and a neruo-fibrous mass on the dorsal aspect of the right foot just over a year after service separation with current recurrence," a VA examination was necessary to determine the nature of the claimed right foot cyst and whether such was related to the wearing of combat boots in service or, alternately, consistent with aggravation of pes planus in service.  McClendon v Nicholson, 20 Vet App 79 81 (2006).

As indicated, the examination requested by the Board remand, documented to have been preceded by a review of the relevant in-service and post-service clinical record, was completed in December 2013.  This examination revealed no current cysts or growths of the right foot, and the examiner explained that the neuro-fibrous mass-which the examiner essentially did relate to the wearing of boots during service-had been removed one year after discharge from the military [thereby resolving this condition.]  The examiner also found that pes planus was not aggravated beyond normal progression in the military. 

The above negative opinion is not contradicted by any medical evidence or opinion of record, and the Board finds this opinion to be definitive as to the matter of whether the Veteran has demonstrated a current right foot disability that may be related to service at any time during the appeal period or recent to the initiation of the claim.  See Stefl, Brammer, McClain, Romanowsky, supra.  

Finally, the Board notes that, however well meaning, to whatever extent the assertions of the Veteran (to include through his representative) are being advanced in an attempt to establish that he has a current right foot disability this is related to service, such attempts must fail.  Matters of diagnosis of disabilities not capable of lay observation, and the medical etiology of any such disability, are question within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matter as to the whether the Veteran has a current right foot disability that is the result of service is a complex medical matters that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Simply stated, the determination as to whether the Veteran has a current right foot disability that is the result of service is a complex medical question for which the Veteran lacks adequate medical training to address.  As his lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor counter the probative medical opinion of record, on the basis of lay assertions alone. 

In making the above determination, the Board finds that as the preponderance of the evidence is against the claim for service connection for a cyst on the right foot, the benefit of a reasonable doubt doctrine is not applicable with respect to this claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a cyst on the right foot is denied.  


____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


